NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



SERKAN OZEK,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-5090
                                            )
MAYA OZEK,                                  )
                                            )
             Appellee.                      )
                                            )

Opinion filed January 23, 2019.

Appeal from the Circuit Court for
Hillsborough County; Anne-Leigh Gaylord
Moe, Judge.

Mark F. Baseman of Felix, Felix & Baseman,
Tampa, for Appellant.

Thomas J. Seider and Ceci C. Berman of
Brannock & Humphries, Tampa; and
Philip S. Wartenberg of Allen Dell, P.A.,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.